DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-13, and 15-20 are pending in this office action and presented for examination. Claims 1-3, 5-13, and 15-20 are newly amended and claims 4 and 14 are newly cancelled by the response received March 8, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that both processing data and swizzle operations were prevalent in the art before the effective filing date, and the claims do not appear to be merely directed to the general concept of processing data and swizzle operations by themselves. For example, Applicant argues on page 14 that “It will be appreciated that the system of Uliel in fact suffers from the very problem that the present invention sets out to address (sending full sets of coprocessor instructions over a data interface)”; however, the title does not reflect limitations directed to the alternative to sending full sets of coprocessor instructions over a data interface. 

Drawings
The drawings are objected to because:
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. However, the drawings in the file wrapper do not meet this requirement — see, for example, the array of white dots that cause the lines, text, and numbers to appear fuzzy and blurry. For example, see the array of white dots in the characters of the “FIG. 1” label in Figure 1 of the drawings in the file wrapper. This may be caused by dithering being applied when a conversion from greyscale to black has taken place; if so, Examiner recommends ensuring that any submitted drawings do not contain any grey elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the plurality of registers” in line 7. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation “a plurality of registers” in lines 9-10. However, it is indefinite as to whether this recited plurality of registers is the same as or different than the plurality of registers recited in claim 11, line 7. 
Claims 12-13 and 15-20 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 12 recites the limitation “the plurality of registers” in line 4. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “plurality of registers” in claim 11, line 7, or “plurality of registers” in claim 11, line 10.
Claim 18 is rejected for failing to alleviate the rejection of claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 20070106882) in view of Uliel et al. (Uliel) (US 20150039851) in view of Mortensen (US 20150052332).
Consider claim 1, Thornton discloses internal storage (Figure 7, src3); and 
a register array comprising a plurality of registers (Figure 7, src1 and src2, which is part of the register file of Figure 6), each register having a plurality of vector lanes (Figure 7, which shows each register being split up into vector lanes), wherein: the internal storage comprises a plurality of storage regions, wherein each of the plurality of storage regions is arranged to store respective control data, the respective control data indicating a respective ordered selection of vector lanes of one or more of the plurality of registers (Figure 7, src3; note that src3 comprises, for example, a plurality of two-lane storage regions, and the contents of each of these two-lane storage regions are used to select particular vector lanes from which data is copied to the destination register); and instruction data indicating one of the plurality of storage regions (Figure 7, src3; note that src3 is a source operand; note that specification of a source operand indicates the storage to which the source operand is associated; note that, since src3 comprises a plurality of storage regions, indication of src3 likewise indicates each of the plurality of storage regions, which 
However, Thornton does not disclose the following limitations taken collectively: a processor; a data interface for communication with a control unit, the processor being on one side of the data interface; the internal storage accessible by the processor, the internal storage being on the same side of the data interface as the processor; the register array accessible by the processor; and the processor is arranged to, in response to receiving the instruction data from the control unit, perform the selecting.
	On the other hand, Uliel discloses a processor ([0068], lines 1-2, coprocessor 161 comprises an execution unit); a data interface ([0069], line 12, coprocessor bus 171) for communication with a control unit ([0069], lines 6-7, main processor 166), the processor being on one side of the data interface (Figure 6, which shows coprocessor 161 on a different side of coprocessor bus 171 than main processor 166); the internal storage accessible by the processor ([0068], line 2, a set of register file(s) 164), the internal storage being on the same side of the data interface as the processor (Figure 6, which shows a set of register file(s) 164 on the same side of coprocessor bus 171 as coprocessor 161); the register array accessible by the processor ([0068], line 2, a set of register file(s) 164); and the processor is arranged to, in response to receiving instruction data from the control unit, perform an operation ([0069], lines 9-13, the main processor 166 issues these SIMD coprocessor instructions (or control signals representing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uliel (coprocessors) with the invention of Thornton in order to increase performance relative to use of a main processor without a coprocessor. Alternatively, this modification merely entails a combination of prior art elements (Thornton’s instruction and Uliel’s coprocessor) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Uliel’s teaching of a coprocessor performing an operation, when applied to the invention of Thornton which entails a selecting operation, results in the overall claimed limitation. 
To any extent to which the combination above does not entail the recited internal storage and register array, Mortensen discloses internal storage (Figure 4, configuration registers) and a register array ([0050], lines 11-12, input data register space or input buffer of the hardware accelerator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mortensen with the combination of Thornton and Uliel, as this modification merely entails a combination of prior art elements (Mortensen’s configuration registers and input data register space, and the aspects of Thornton and Uliel cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 2, the overall combination discloses the processor is arranged to, in response to receiving instruction data from the control unit indicating a subset of the plurality of registers, designate the indicated subset as the one or more source registers (Thornton, [0034], lines 1-2, the permute instruction has three input source operands, src1, src2, and src3; Uliel, [0069], lines 9-13, the main processor 166 issues these SIMD coprocessor instructions (or control signals representing SIMD coprocessor instructions) on the coprocessor bus 171 where from they are received by any attached SIMD coprocessors).

Consider claim 3, the overall combination discloses the processor is arranged to, in response to receiving setup data from the control unit, write the respective control data to the indicated storage region of the internal storage (Thornton; Figure 7, src3; note that for the control data to be present in src3, the control data must have been previously written in response to setup data; alternatively, Mortensen, [0002], lines 27-28, microprocessor core by continuously updating content of the respective configuration registers of the math hardware accelerator(s), or [0048]).

Consider claim 5, Uliel further discloses a logical vector operation on data stored in one or more registers in a register array ([0001], lines 4-5, logical, mathematical, or other functional operations; [0002], lines 6-11, In SIMD execution, a single instruction operates on multiple data elements concurrently or simultaneously. This is typically implemented by extending the width of various resources such as registers and arithmetic logic units (ALUs), allowing them to hold or operate on multiple data elements, respectively). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further 

Consider claim 10, the overall combination entails the processor is a coprocessor (Uliel, [0068], lines 1-2, coprocessor 161 comprises an execution unit).

Consider claim 11, Thornton discloses instruction data indicating one of a plurality of storage regions of internal storage  (Figure 7, src3; note that src3 is a source operand; note that specification of a source operand indicates the storage to which the source operand is associated; note that, since src3 comprises a plurality of storage regions, indication of src3 likewise indicates each of the plurality of storage regions, which includes one of the plurality of storage regions), wherein each of the plurality of storage regions is arranged to store respective control data, the respective control data indicating a respective ordered selection of vector lanes of one or more of the plurality of registers (Figure 7, src3; note that src3 comprises, for example, a plurality of two-lane storage regions, and the contents of each of these two-lane storage regions are used to select particular vector lanes from which data is copied to the destination register); selecting data from 
However, Thornton does not disclose the following limitations taken collectively: a processor on one side of a data interface for communication with a control unit; the processor, in response to receiving the instruction data from the control unit, performing the selecting; the internal storage accessible by the processor and on the same side of the data interface as the processor; the register array accessible by the processor.
On the other hand, Uliel discloses a processor ([0068], lines 1-2, coprocessor 161 comprises an execution unit) on one side (Figure 6, which shows coprocessor 161 on a different side of coprocessor bus 171 than main processor 166) of a data interface ([0069], line 12, coprocessor bus 171) for communication with a control unit ([0069], lines 6-7, main processor 166); the processor receiving, from the control unit, instruction data; the processor, in response to receiving the instruction data from the control unit, performing an operation ([0069], lines 9-13, the main processor 166 issues these SIMD coprocessor instructions (or control signals representing SIMD coprocessor instructions) on the coprocessor bus 171 where from they are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uliel (coprocessors) with the invention of Thornton in order to increase performance relative to use of a main processor without a coprocessor. Alternatively, this modification merely entails a combination of prior art elements (Thornton’s instruction and Uliel’s coprocessor) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Uliel’s teaching of a coprocessor performing an operation, when applied to the invention of Thornton which entails a selecting operation, results in the overall claimed limitation.
To any extent to which the combination above does not entail the recited internal storage and register array, Mortensen discloses internal storage (Figure 4, configuration registers) and a register array ([0050], lines 11-12, input data register space or input buffer of the hardware accelerator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mortensen with the combination of Thornton and Uliel, as this modification merely entails a combination of prior art elements (Mortensen’s configuration registers and input data register space, and the aspects of Thornton 

Consider claim 12, the overall combination discloses the processor designating, in response to receiving instruction data from the control unit indicating a subset of the plurality of registers, the indicated subset as the one or more source registers (Thornton, [0034], lines 1-2, the permute instruction has three input source operands, src1, src2, and src3; Uliel, [0069], lines 9-13, the main processor 166 issues these SIMD coprocessor instructions (or control signals representing SIMD coprocessor instructions) on the coprocessor bus 171 where from they are received by any attached SIMD coprocessors).

Consider claim 13, the overall combination discloses the processor writing, in response to receiving setup data from the control unit, the respective control data to the indicated storage region of the internal storage (Thornton; Figure 7, src3; note that for the control data to be present in src3, the control data must have been previously written in response to setup data; alternatively, Mortensen, [0002], lines 27-28, microprocessor core by continuously updating content of the respective configuration registers of the math hardware accelerator(s), or [0048]).

Consider claim 15, Uliel further discloses a logical vector operation on data stored in one or more registers in a register array ([0001], lines 4-5, logical, mathematical, or other functional operations; [0002], lines 6-11, In SIMD execution, a single instruction operates on multiple data elements concurrently or simultaneously. This is typically implemented by extending the width of various resources such as registers and arithmetic logic units (ALUs), allowing them to hold .

Claims 6-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Uliel, and Mortensen as applied to claims 1, 11, and 12 above, and further in view of Lavigueur et al. (Lavigueur) (US 20170236053).
Consider claim 6, the combination thus far does not entail the internal storage stores control data for performing a pooling operation on a feature map within a convolutional layer of a convolutional neural network (CNN).
On the other hand, Lavigueur discloses performing a pooling operation ([0006], lines 15-24, CNNs 40 may also use spatial subsampling and may pool the outputs of convolutions between layers. The concepts of subsampling and pooling are beyond the scope of this discussion and for simplicity are not discussed in detail. However, such techniques are well known in the art. Such techniques may make CNNs 40 particularly well suited to process images 
Lavigueur’s teaching is well suited to processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular (Lavigueur, [0006], lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen in order to increase performance of processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular. Alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further 

Consider claim 7, the combination thus far does not entail one or more multiply-accumulate (MAC) units, wherein: each of the one or more M\AC units is configured to perform a MAC operation to process input data as part of a convolution operation within a convolutional layer of a convolutional neural network (CNN); and the data selected by the processor represents a portion of a feature map generated using the one of more MAC units.
On the other hand, Lavigueur discloses one or more multiply-accumulate (MAC) units, wherein: each of the one or more MAC units is configured to perform a MAC operation to process input data as part of a convolution operation within a convolutional layer of a convolutional neural network (CNN); and data selected by the processor represents a portion of a feature map generated using the one of more MAC units ([0029], lines 11-19, in some embodiments, a PE 70 may include a set of vector registers, multiple MACs to enable parallel convolution calculation to generate multiple elements of an output matrix, such as feature map 88, and special hardware for non-linear transformations (neuron activation simulation). An output matrix, such as feature map 88, may comprise multiple consecutive element positions of 
Lavigueur’s teaching is well suited to processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular (Lavigueur, [0006], lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen in order to increase performance of processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular. Alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Lavigueur’s teachings cited above, and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 16, the combination thus far does not entail the selecting of the data and transferring of the selected data are part of a pooling operation on a feature map within a convolutional layer of a convolutional neural network (CNN).
On the other hand, Lavigueur discloses performing a pooling operation ([0006], lines 15-24, CNNs 40 may also use spatial subsampling and may pool the outputs of convolutions between layers. The concepts of subsampling and pooling are beyond the scope of this discussion and for simplicity are not discussed in detail. However, such techniques are well known in the art. Such techniques may make CNNs 40 particularly well suited to process images and videos. Examples of CNN 40 applications to which CNNs 40 are well suited include pattern recognition, visual object detection algorithms, and speech recognition) on a feature map ([0029], lines 11-19, in some embodiments, a PE 70 may include a set of vector registers, multiple MACs to enable parallel convolution calculation to generate multiple elements of an output matrix, such as feature map 88, and special hardware for non-linear transformations (neuron activation simulation). An output matrix, such as feature map 88, may comprise multiple consecutive element positions of the same matrix or same element position of different output matrices; [0033], line 17, feature maps) within a convolutional layer of a convolutional neural network (CNN) ([0006], line 1-9, a Convolutional Neural Network (CNN) 40 (see FIG. 1C) may be a processing mechanism based on deep general ANNs. Deep general ANNs are networks having more than two layers. FIG. 1C is a simplified diagram of a CNN layer 40 in which multiple images (each of size s_x times s_y) are convolved together to produce multiple outputs (along the z axis). In contrast to artificial neural networks, CNNs include multiple intermediate (hidden) layers of neurons 10A-G.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen in order to increase performance of processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular. Alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Lavigueur’s teaching of a pooling operation on a feature map within a convolutional layer of a convolutional neural network (CNN), and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 17, the overall combination discloses the selecting of the data and the transferring of the selected data take account of edges of the feature map (Lavigueur, [0029], lines 11-19, in some embodiments, a PE 70 may include a set of vector registers, multiple MACs to enable parallel convolution calculation to generate multiple elements of an output matrix, such as feature map 88, and special hardware for non-linear transformations (neuron activation simulation). An output matrix, such as feature map 88, may comprise multiple consecutive element positions of the same matrix or same element position of different output matrices; 

Consider claim 18, the combination thus far does not entail processing, by one or more multiply-accumulate (MAC) units, input data as part of a convolution operation within a convolutional neural network; wherein the data selected by the processor represents a portion of a feature map generated using the one of more MAC units.
On the other hand, Lavigueur discloses processing, by one or more multiply-accumulate (MAC) units, input data as part of a convolution operation within a convolutional neural network; wherein data selected by the processor represents a portion of a feature map generated using the one of more MAC units. ([0029], lines 11-19, in some embodiments, a PE 70 may include a set of vector registers, multiple MACs to enable parallel convolution calculation to generate multiple elements of an output matrix, such as feature map 88, and special hardware for non-linear transformations (neuron activation simulation). An output matrix, such as feature map 88, may comprise multiple consecutive element positions of the same matrix or same element position of different output matrices; [0033], line 17, feature maps; [0006], line 1-9, a Convolutional Neural Network (CNN) 40 (see FIG. 1C) may be a processing mechanism based on deep general ANNs. Deep general ANNs are networks having more than two layers. FIG. 1C is a simplified diagram of a CNN layer 40 in which multiple images (each of size s_x times s_y) 
Lavigueur’s teaching is well suited to processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular (Lavigueur, [0006], lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen in order to increase performance of processing images and video in general, as well as pattern recognition, visual object detection algorithms, and speech recognition in particular. Alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Lavigueur with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Lavigueur’s teachings cited above, and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Uliel, and Mortensen as applied to claims 1 and 11 above, and further in view of Juri et al. (Juri) (US 6744928 B1).
Consider claim 8, the combination thus far does not entail data selected by the processor represents a portion of an image having a first colour format; and the internal storage stores 
On the other hand, Juri discloses data selected by a processor represents a portion of an image having a first colour format; and converting the portion of the image from the first colour format to a second colour format (col. 16, lines 3-7, the RGB format signal having been input from the input terminal 101 is subjected to shuffling by the shuffling portion 102. The shuffled RGB format signal is sent to the signal format conversion portion 103, and converted into a YUV format signal).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Juri with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Juri’s teachings cited above, and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Juri’s operation as cited above, when applied to the combination of Thornton, Uliel, and Mortensen wherein internal storage stores control data for performing an operation, results in the overall claimed limitation. 

Consider claim 19, the combination thus far does not entail data selected by the processor represents a portion of an image having a first colour format; and wherein the selecting of the data and the transferring of the selected data are for converting the portion of the image from the first colour format to a second colour format.
On the other hand, Juri discloses data selected by a processor represents a portion of an image having a first colour format; and selecting and transferring are for converting the portion 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Juri with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Juri’s teachings cited above, and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Uliel, and Mortensen as applied to claims 1 and 11 above, and further in view of Olson et al. (Olson) (20110276790).
Consider claim 9, the combination thus far does not disclose the processor is operable to, in response to receiving the instruction data, zero data in a further register.
On the other hand, Olson discloses a processor is operable to, in response to receiving instruction data, zero data in a further register ([0118], lines 11-12, for example, registers 455a-b may be initialized to zero at the beginning of a large-operand multiplication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olson with the combination of Thornton, Uliel, and Mortensen in order to ensure a correct result of operations that are dependent on a register having a known value of zero before performing the operation. 

Consider claim 20, the combination thus far does not disclose the processor zeroing, in response to receiving the instruction data, data in a further register.
On the other hand, Olson discloses a processor zeroing, in response to receiving instruction data, data in a further register ([0118], lines 11-12, for example, registers 455a-b may be initialized to zero at the beginning of a large-operand multiplication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olson with the combination of Thornton, Uliel, and Mortensen in order to ensure a correct result of operations that are dependent on a register having a known value of zero before performing the operation. Alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Olson with the combination of Thornton, Uliel, and Mortensen, as this modification merely entails a combination of prior art elements (Olson’s teachings cited above, and the aspects of Thornton, Uliel, and Mortensen cited above) according to known methods to yield predictable results, .

Response to Arguments
Applicant on page 12 argues: ‘Claims 2-10 were objected to for reciting "the system of claim 1," claims 2-10 are currently amended to correct this informality. Claims 12-20 were objected to for reciting "the method of ...". Claims 12-20 are currently amended to correct this informality. Claim 16 was corrected to correct "The method of 11" to read "The method of claim 11", correction of which should address the objection to claim 17 as well.’
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn. 

Applicant on page 12 argues: “Claims 3-4, 14, 16-17, and 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is respectfully asserted that the current claim amendments address these rejection.”
In view of the aforementioned amendments, the previously presented indefinite rejections are withdrawn.

Applicant on page 13 argues: “Thornton therefore does not disclose a processor arranged to, in response to receiving instruction data indicating one of a plurality of storage regions, select data in accordance with respective control data stored in the indicated storage region.”


Applicant on page 14 argues: “Uliel does not disclose internal storage on the same side of the coprocessor bus 171 as the coprocessor 161. Uliel also does not disclose internal storage comprising a plurality of storage regions each arranged to store respective control data as recited in amended claim 1, and instead discusses in paragraph [0069] the SIMD coprocessor 161 executing SIMD coprocessor instructions sent over the coprocessor bus by the main processor 166. It will be appreciated that the system of Uliel in fact suffers from the very problem that the present invention sets out to address (sending full sets of coprocessor instructions over a data interface).”
However, Examiner submits that Uliel discloses internal storage on the same side of the coprocessor bus 171 as the coprocessor 161 —a set of register file(s) 164), as cited. In addition, Examiner has relied on Thornton to teach internal storage comprising a plurality of storage regions each arranged to store respective control data, and the overall combination entails internal storage, on the same side of a data interface (e.g., the coprocessor bus) as a processor 

Applicant across pages 14-16 argues that the further prior art references do not disclose the features argued above, and argues the remaining claims via reference to the arguments above.
Examiner’s responses to arguments above are likewise applicable to the aforementioned arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182